Case 1:16-cv-09592-DLC-KHP Document 189 Filed 10/16/19 Page 1 of 2
( : I B S O N D l J N N Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193
Tel 212.351.4000
www.gibsondunn.com

Akiva Shapiro

Direct: +1 212.351.3830
Fax: +1 212.351.6340
AShapiro@gibsondunn.com

October 15, 2019

VIA ECF

The Honorable Denise L. Cote

United States District Court for the Southern District of New York
500 Pearl St., Room 1910

New York, NY 10007

Re: — Citizens Union of the City of New York, et al. v. The Attorney General of the State of
New York, 16-cv-9592

Dear Judge Cote:

We represent Plaintiffs Citizens Union of the City of New York and Citizens Union
Foundation, Inc. of the City of New York (collectively, “Citizens Union’) in the above-
captioned action. Pursuant to Rule 4.A of this Court’s Individual Practices in Civil Cases,
Citizens Union respectfully requests permission to file the enclosed exhibit to the Declaration
of Akiva Shapiro, which consists of attorney billing records, in redacted form. The material
that Citizens Union proposes redacting is attorney-client privileged and/or protected attorney
work product, as it would reveal counsel’s specific services, litigation strategy, or
communication with clients. See, e.g., Elliott Assocs., L.P. v. Republic of Peru, 176 F.R.D.
93, 97 (S.D.N.Y. 1997) (“[A]ttorney invoices revealing the details of the services rendered
are protected.”); Bank Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 1995 WL 598971,
at *2 (S.D.N.Y. Oct. 11, 1995) (“[C]orrespondence, bills, ledgers, statements, and time
records which also reveal the motive of the client in seeking representation, litigation
strategy, or the specific nature of a service provided .. . fall within the attorney-client
privilege.”); see also Tabatznik v. Turner, 2016 WL 1267792, at *13 (S.D.N.Y. Mar. 30,
2016) (permitting redaction of billing records in context of application for attorney’s fees);
Makinen v. City of New York, 2016 WL 1451543, at *6 (S.D.N.Y. Apr. 12, 2016) (same).
Pursuant to Rule 4.A, Citizens Union is also submitting to this Court, via hand delivery and
email, a full set of the relevant documents in highlighted form.

Should the Court approve this request, Citizens Union will publicly file redacted
materials and file the set of unredacted materials with the Sealed Records Department of the
Southern District of New York.

Beijing + Brussels * Century City » Dallas * Denver + Dubai + Frankfurt * Hong Kong + Houston * London + Los Angeles * Munich
New York + Orange County * Palo Alto + Paris * San Francisco + Sao Paulo * Singapore * Washington, D.C.
Case 1:16-cv-09592-DLC-KHP Document 189 Filed 10/16/19 Page 2 of 2

GIBSON DUNN

October 15, 2019
Page 2

Respectfully submitted,
/s/ Akiva Shapiro
Akiva Shapiro
Enclosures

cc: All counsel of record (via ECF)
